Citation Nr: 1623036	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  06-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for valvular heart disease, secondary to service-connected hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia.

In April 2009, the Veteran testified at a Board Video Conference hearing.  The hearing transcripts are of record.  The Veterans Law Judge who conducted the April 2009 hearing is no longer employed by the Board, and while the Veteran was offered a hearing before another Veterans Law Judge in April 2016, she declined the opportunity.

In October 2011 and April 2013, the Board remanded the Veteran's claims to the RO for further evidentiary development.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for valvular heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected disabilities precluded her from obtaining or maintaining substantially gainful employment consistent with her education and occupational background since August 19, 2011.


CONCLUSION OF LAW

The criteria for the assignment of TDIU have been met since August 19, 2011.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  
38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran contends that she has been unemployable since August 19, 2011, due to her service-connected disabilities.  In a January 2011 statement, she reported that her hypertension affected all areas of her life, to include activities of daily living and work.  Additionally she reported that she had severe episodes of hypertension at work, which caused her to he down on the floor most of the day.  She also reported that on a daily basis she suffered from severe dizziness, headaches and spots in front of her eyes, which made it difficult to perform her assigned duties at work.   Moreover, the Veteran reported that she was unable to do normal household chores inside and out because of her hypertension symptoms, as well as her other service- connected disabilities.  In her VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated that she stopped working on August 19, 2011 as a travel counselor, due to her service-connected disabilities.  She reported losing more than 5 months from work during the period from August 24, 2009 to August 19, 2011.  The Veteran has also submitted lay statements attesting to the fact that she has difficulty performing her duties as a result of her back and bilateral leg disorders, and that she is no longer able to work due to her service-connected disabilities.  See October 2009 statement from Veteran's spouse, February 2012 statement from Veteran's supervisor and November 2012 statement from the Veteran's arthritic aquatic instructor.  

Service connection is in effect for hypertension, rated as 20 percent disabling from
May 12, 2008 and 60 percent disabling from May 6, 2010.  Service connection is
also in effect for total knee replacement, left knee, evaluated as 20 percent disabling from September 18, 2008, with a temporary 100 percent rating, effective from September 13, 2011 to October 31, 2011.  A 60 percent rating is in effect for the left total knee replacement, effective November 1, 2012.  Service connection is also in effect for degenerative disc disease, L5-S1, rated as 40 percent disabling from May 6, 2010; Achilles tendonitis, right leg, rated as 10 percent disabling from November 15, 2004; Achilles tendonitis, left leg, rated as 10 percent disabling from November 15, 2004; tibial stress reaction, right leg, rated as 10 percent disabling from November 15, 2004; and left plantar fasciitis, rated as 0 percent disabling from March 11, 1994.  

The combined schedular evaluation was 70 percent as of September 18, 2008, and 100 percent (excluding the temporary total rating from September 13, 2011 to October 31, 2011) since November 1, 2012.  Thus, the percentage criteria of 38 C F R. § 4 16(a) are met.

Evidence of record reflects that the Veteran last worked on August 19, 2011, as a baggage, gate, ticket agent, and that she was allowed to sit and stand alternatively, against regulation in that position.  See June 2013 Request for Employment Information In Connection With Claim For Disability Benefits.

Also of record is a determination by a Vocational Rehabilitation and Employment
Officer, dated in July 2009, which found that the Veteran at that time was incapable of achieving a vocational goal and benefiting from VR&E services.  It was noted
that, based on a review of the Veteran's VA medical records, she was determined to
have a serious employment handicap in June 2009.  In order to provide the Veteran
with real world experience, it was arranged for the Veteran to work in the travel
department at the VA Medical Center as a clerk however, she was not able to
remain there, complaining that it was too stressful for her.  She requested a change to work in the dental clinic; however, she had only worked there for a couple of days before she reported that she no longer could work there because of the stress.  The vocational rehabilitation counselor (VCR) did not believe that the Veteran was
mentally stable to work anywhere at that time, and it was determined that the Veteran's condition or ability to obtain and maintain competitive employment
was not anticipated to improve significantly within the year.

Following a VA examination in September 2009 for evaluation of the tibia and
fibula, the examiner concluded that the effect of the condition on the Veteran's usual occupation was limited prolonged repetitive stair climbing, and the effect on her
daily activities were limited prolonged running and jumping.

A November 2011 VA examiner concluded that the Veteran's thoracolumbar spine disorder impacted her ability to work in that she was unable to bend, walk for prolonged distances, lift or carry heavy objects.  It was also noted that she had to constantly ask for assistance from co-workers.  The VA examiner opined that it was less likely than not that her service-connected disabilities rendered her unable to secure or follow substantially gainful employment.  In this regard, the examiner concluded that the Veteran was able to perform sedentary jobs, such as customer service, answering the telephone, clerical work, or sales jobs, with alternating periods of standing, sitting and walking.  However, it is unclear to the Board whether the VA examiner fully considered all of the Veteran's service-connected disabilities when rendering the opinion regarding her employability.

The record also includes a statement from the Veteran's treating psychologist at the VA Medical Center in Atlanta, dated in February 2012, indicating that she had been treating the Veteran since November 2011, for clinically significant symptoms of depression and anxiety, and that she had a history of multiple major depressive episodes dating back to her 20s.  The psychologist noted that the Veteran's depressive symptoms had been secondary to pain and loss of functioning, related to her service-connected knee condition.  She further noted that, in addition to her physical conditions, the Veteran displayed psychiatric symptoms that were sufficient to limit her function across various domains, including employability.

October 2012 VA treatment records show that the Veteran reported that she could not work due to debilitating left knee pain.  A VA physician noted at that time that a review of the Veteran's job description and her current level of functioning, it was "doubtful" that she would be able to return to her normal employment.

In November 2012, the Veteran submitted the report of an October 2012 clinical assessment, wherein a VA physician indicated that pain was present to such an extent that it was distracting to adequate performance of daily activities or work.  She also noted that greatly increased pain was likely to occur, and to such a degree, as to cause distraction from the task or even abandonment of the task.  The VA physician further noted that medications prescribed for the Veteran's disabilities could cause significant side effects that could be expected to limit the effectiveness of work duties or the performance of such daily tasks as driving an automobile, etc. 

In April 2013, the Board remanded the Veteran's claim for an opinion on the impact of the Veteran's service-connected left knee, low back, hypertension, and stress
fracture of the right leg disorders on her ability to obtain and maintain gainful employment for the periods prior to and beginning November 1, 2012.

Following a March 2014 VA examination, the examiner essentially opined that as of November 30, 2011, considering multiple limitations arising from all her service-connected disabilities collectively, such as avoiding climbing ladders; operating safety sensitive machines; avoiding heavy lifting over 20 pounds; avoiding prolonged standing or walking; and avoiding repetitive bending, it would be difficult for the Veteran to maintain substantially gainful employment.  Therefore, the examiner opined that it is at least as likely as not that the Veteran's service-connected conditions would render her unable to secure substantially gainful employment.

A VA examiner has opined that the Veteran has been unemployable due to her service-connected hypertension and orthopedic (left knee, lumbar spine, ankle) disabilities since November 2011.  However, as noted above, in her Application for Increased Compensation Based on Unemployability, she reported that she had been unable to work due to her service-connected disabilities since August 19, 2011.  Furthermore, the record reflects that she had numerous service-connected disabilities, which together, gave her a combined disability rating of 90 percent, since May 6, 2010, which is indicative of significant impairment of health since that time.  The Board also finds that it is likely that the severe symptomatology she was experiencing in November 2011 was also present just three months earlier in August 2011, when she stopped working.  

Therefore, affording the Veteran the benefit of the doubt the Board finds that the competent medical evidence of record supports that the Veteran has been precluded from engaging in substantially gainful employment as a result of her service-connected disabilities since August 19, 2011.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

Entitlement to TDIU is granted, effective August 19, 2011.






REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Veteran contends that she has currently diagnosed valvular heart disease, which developed secondary to her service-connected hypertension.

Service treatment records are negative for any evidence of heart problems or valvular heart disease during service or at the time of the Veteran's discharge.

During a March 2002 VA cardiac evaluation, it was noted that the Veteran had a comprehensive evaluation in April 1999, at which time she underwent a stress
Test.  She exercised for 7 minutes, 40 seconds to a maximum heart rate of 211 bpm, which was 116% of her maximum predicted heart rate.  Test was apparently negative for ischemia and chest pain, but the Veteran developed wide complex supraventricular tachycardia early in the recovery phase, which was transient.  The report also noted that the Veteran had a history of essential hypertension since 1987 and that she had been on antihypertensive medication since 1992.  There was no history of congestive heart failure or valvular heart disease.  Cardiovascular examination showed regular rhythm with S4 gallop, no murmurs, rubs, or clicks appreciated.  No heaves or other visible precordial pulsations.  Apical impulse was
palpable in the left fifth interspace in the midclavicular line.  Carotid, radial, femoral pulses were palpable and equal bilaterally.  EKG showed sinus rhythm rate of 85 bpm.  The Veteran was diagnosed with hypertensive cardiovascular disease, but not diagnosis of valvular heart disease or any other heart disorder was made.

VA treatment records from the VA Medical Center in Atlanta/East Point CBOC dated from January 1999 to December 2015 note a history of mild mitral and tricuspid regurgitation in the late 1990's, a finding of mild pulmonic valvular regurgitation per echocardiogram in May 2002, and by July 2002, a diagnosis of valvular heart disease.

On VA examination in September 2009, the Veteran had normal EKG findings and a normal echocardiogram with an ejection fraction of 60 percent.  MET (Metabolic Equivalent of Task) level as it pertained to her cardiac status was greater than 9 because she was able to achieve the following activities: walking uphill (5mph), climbing stairs (quickly), bicycling (greater than 13mph) and shoveling heavy snow.  The examiner concluded that he was not able to discern how the noted valvular heart disease occurred as the condition was insidious in nature and no valvular disease was noted in the echocardiogram, but only mentioned in a history review.  The examiner also noted that the Veteran's history noted mild pulmonary regurgitation, but this finding was insignificant as the Veteran's ejection fraction was completely normal.

In a February 2010 statement, the Veteran's VA physician stated that the Veteran's recent echocardiogram showed moderate left ventricular diastolic dysfunction, which "may be related" to her longstanding uncontrolled hypertension.  See February 2010 statement from D.H., MD.  Due to the equivocal nature of this opinion, and the fact that it does not include a rationale, the Board finds that it is not probative enough, by itself, to grant the Veteran's claim.

The Veteran was afforded VA hypertension examinations in May 2010, November 2011 and March 2014.  No valvular heart disease or any other residual heart disability was diagnosed during those examinations.

Echocardiogram results dated September 2015 revealed an ejection fraction of 55-60 percent, which is considered normal.  There was no left or right ventricular dysfunction revealed.  There was no assessment of valvular heart disease revealed from the EKG findings.  The Veteran was assessed as having hypertension, dyspnea, and a history of mild mitral and tricuspid regurgitation.  It was noted that the current results regarding mitral and tricuspid regurgitation were insignificant.  Treatment report dated December 9, 2015 declared the evaluation for dyspnea did not reveal any cardiac or pulmonary pathology.

Although current VA examinations do not show that the Veteran has valvular heart disease, substantiated by echocardiogram or EKG.  VA medical records do show valvular heart disease as a recurrent medical problem during the appeal period.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran is currently service-connected for hypertension.  

Accordingly, the Board finds that she should be afforded a VA examination to determine whether she has currently demonstrated valvular heart disease, which was caused or aggravated by her service-connected hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the etiology of any currently diagnosed valvular heart disease.  The examiner should review the claims folder and note such review in the examination report or an addendum.

The examiner should specifically clarify whether the Veteran currently has a diagnosis of valvular heart disease, or whether she has had a diagnosis of valvular heart disease at any period during the pendency of this claim.

If the examiner finds that the Veteran has had valvular heart disease during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current valvular heart disease was caused or aggravated by the service-connected hypertension.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions. 

The examiner should provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


